Citation Nr: 0607681	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to March 1949.  He died in April 1980.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death, finding that the appellant 
had not submitted new and material evidence to reopen her 
claim.  The appellant testified at a November 2003 RO 
hearing.  

In February 2005, the Board reopened the appellant's case 
based on new and material evidence, but remanded the issue of 
service connection for cause of death on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant notified VA in a May 2004 affidavit and an 
April 2005 Authorization of Consent to Release Information 
that the veteran had been treated at a local Philippine 
health center by a Dr. "J.Y.C." up until the time of his 
death.  Dr. J.Y.C. also submitted an April 1983 statement 
that he had treated the veteran from 1979 to the time of the 
veteran's death.  A 1972 medical record from Dr. J.Y.C. is 
reflected in the claims file; however, there are no treatment 
records dated from 1979 to 1980; nor is there any indication 
VA has requested these records.  As VA is on notice that such 
evidence exists and might be pertinent to the current service 
connection claim for cause of death, VA must make reasonable 
efforts to obtain this evidence.  See 38 C.F.R. § 3.159(c)(1) 
(2005).

Additionally, the medical evidence is unclear as to the cause 
of the veteran's death.  A January 1981 certificate from the 
Office of the Local Civil Registrar lists the veteran's cause 
of death as general peritonitis due to infection, post-
operative herniotomy.  However, a May 1980 Republic of the 
Philippines death certificate shows the veteran died in April 
1980, due to pulmonary tuberculosis.

At the time of the veteran's death, he was service-connected 
for inguinal hernia.  Although the disability listed on the 
original June 1954 rating decision granting service 
connection was right inguinal scar, post-operative 
herniorrhaphy, he actually was rated under the diagnostic 
code for inguinal hernia (38 C.F.R. § 4.114, Diagnostic Code 
7338).  Moreover, private medical records and statements 
throughout his lifetime from March 1960 to January 1979 show 
the veteran was treated for hernia repair and not just the 
scars associated with surgery.  

Private medical records dated from 1971 to 1977 also show 
treatment for pulmonary tuberculosis.

The claims file does not indicate that the RO obtained a VA 
medical opinion to decide whether the veteran's service-
connected inguinal hernia residuals proximately caused his 
death; or whether death-causing pulmonary tuberculosis was 
related to service.  Where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  38 U.S.C.A. § 5103A(d); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds that a medical opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.   The AMC should attempt to obtain 
treatment records from Dr. Jose Y. Caylao, 
at the Mabalacat Health Center I, 
Mabalacat, Pampang Philippines dated from 
January 1979 to April 1980.  All attempts 
to obtain these records, as well as any 
records obtained should be incorporated in 
the claims file.  If, after making 
reasonable efforts, the AMC is unable to 
obtain these treatment records, the 
appellant should be so notified, and given 
an opportunity to respond.

2.  The RO should review the certificates 
of death of record to determine whether 
the original certificate of death in May 
1980 was revised or amended and attempt to 
determine the actual cause of the 
veteran's death.

3.  After completion of #1 & 2, the AMC 
should provide a VA medical opinion to 
determine whether the veteran's service-
connected right inguinal hernia residuals 
proximately caused his death; or 
alternatively whether pulmonary 
tuberculosis was related to service.  The 
claims folder must be made available to 
the examiner for review before the opinion 
is given.  The examiner should review the 
claims file prior to providing the 
opinions.  Specifically, the examiner 
should do the following:

(a)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's 
service-connected right inguinal hernia 
proximately caused his death.  

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the death-causing 
pulmonary tuberculosis is related to 
service.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the appellant of all 
relevant actions taken on her claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

